DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 4/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 17/158352 filed on 1/26/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 - 17 are allowed.
Reasons for Allowances
Regarding claims 1, 7 and 12, the applicant's arguments, filed on 4/21/2022 with respect to claims 1, 7 and 12 have been fully considered and are persuasive. 
The 102(b) of the previous office action has been withdrawn. Islam does not disclose or teaches a conductive sleeve member that includes a circumferential bore, an interface member/end that circumferentially overlies the conductive sleeve member, and a circumferential welded seam that is located within the circumferential bore and along the electrical path between the outer conductor of the cable and the interface member. This arrangement is exemplified, for example, in Figure 14 of the specification, wherein (a) the "connector body" 4 exemplifies the conductive sleeve and includes a bore 6, (b) the interface end 5 exemplifies the interface member and circumferentially overlies the connector body 4, and (c) the connector body 4 is circumferentially welded to the outer conductor 8 of the cable within the bore 6 of the connector body 4. And the engagement of the connector 5 and the outer conductor of the cable outside of the connector body 5, not within the bore of the connector body 5 as recited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/         Primary Examiner, Art Unit 2831